Citation Nr: 0218808	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  02-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals 
of a gunshot wound to Muscle Group XIX, with scars and 
damage to the abdominal wall, currently evaluated as 30 
percent disabling.  

2.  Entitlement to an increased evaluation for a gunshot 
wound to Muscle Group XVII, with a chip fracture of the 
right greater trochanter, currently evaluated as 20 
percent disabling.  

3.  Entitlement to an increased evaluation for adhesions 
of the peritoneum, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The appellant served on active duty from August 1940 to 
August 1945.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of 
the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant's abdominal wall is entirely competent, 
with normal muscles and normal integrity.  

2.  There is no malfunction of the right hip; flexion and 
extension of the hips is normal.

3.  The appellant's incisions are well-healed and 
nontender.  

4.  Adhesions to the peritoneum are manifested by no more 
than occasional constipation; there are no major bowel 
problems.  


CONCLUSIONS OF LAW

1.  Residuals of a gunshot wound to Muscle Group XIX, with 
scars and damage to the abdominal wall, are no more than 
30 percent disabling.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 5319 (2002).

2.  A gunshot wound to Muscle Group XVII, with a chip 
fracture of the right greater trochanter, is no more than 
20 percent disabling.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 5317 (2002).

3.  Adhesions of the peritoneum are no more than 10 
percent disabling.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.114, Diagnostic Code 7301 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria 

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained 
in the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2002).  In determining the disability 
evaluation, VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1 and 4.2 (2001), which require the 
evaluation of the complete medical history of the 
appellant's condition.

The Board has thoroughly reviewed all medical evidence of 
record.

The rating criteria under 38 C.F.R. § 4.55, is as follows:

(a)	A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b)	For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions: 
6 muscle groups for the shoulder girdle and arm 
(Diagnostic Codes 5301 through 5306); 3 muscle groups for 
the forearm and hand (Diagnostic Codes 5307 through 5309); 
3 muscle groups for the foot and leg (Diagnostic Codes 
5310 through 5312); 6 muscle groups for the pelvic girdle 
and thigh (Diagnostic Codes 5313 through 5318); and 5 
muscle groups for the torso and neck (Diagnostic Codes 
5319 through 5323).

(c)	There will be no rating assigned for muscle groups 
which act upon an ankylosed joint, with the following 
exceptions:

(1)	In the case of an ankylosed knee, if muscle group 
XIII is disabled, it will be rated, but at the next lower 
level than that which would otherwise be assigned.

(2)	In the case of an ankylosed shoulder, if muscle 
groups I and II are severely disabled, the evaluation of 
the shoulder joint under Diagnostic Code 5200 will be 
elevated to the level for unfavorable ankylosis, if not 
already assigned, but the muscle groups themselves will 
not be rated.

(d)	The combined evaluation of muscle groups acting upon 
a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, except 
in the case of muscle groups I and II acting upon the 
shoulder.

(e)	For compensable muscle group injuries which are in 
the same anatomical region but do not act on the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.

(f)	For muscle group injuries in different anatomical 
regions, which do not act upon ankylosed joints, each 
muscle group injury shall be separately rated and the 
ratings combined under the provisions of Sec. 4.25.

Diagnostic Code 5315 provides for a 10 percent evaluation 
for moderate impairment of Muscle Group XV, the medial 
thigh group.  A 20 percent rating is warranted for a 
moderately severe injury to Muscle Group XV and a 30 
percent rating is provided for a severe injury to Muscle 
Group XV.  38 C.F.R. § 4.73, Diagnostic Code 5315.

Diagnostic Code 5317 relates to muscle injuries involving 
Muscle Group XVII.  This Code concerns the gluteus 
maximus, gluteus medius, and gluteus minimus muscles.  The 
functions of this group include extension of the hip and 
abduction of the thigh.  Under this section, a zero 
percent evaluation is warranted for a slight disability, 
while a 20 percent evaluation is in order for a moderate 
disability.  A 40 percent evaluation is warranted in cases 
of a moderately severe disability.

Adhesions of the peritoneum that are severe, with definite 
partial obstruction shown by X-ray, with frequent and 
prolonged episodes of severe colic distention, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer or operation with drainage, a 50 percent 
evaluation will be assigned.  Peritoneal adhesions that 
are moderately severe, with partial obstruction manifested 
by delayed motility of a barium meal and less frequent and 
less prolonged episodes of pain, a 30 percent evaluation 
is assigned.  When moderate, with pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal 
distention, a 10 percent evaluation is assigned.  
Adhesions of the peritoneum that are mild are assigned a 
noncompensable rating.  38 C.F.R. § 4.114, Diagnostic Code 
7301 (2002).

Ratings under Diagnostic Codes 7301 to 7329 inclusive will 
not be combined with each other.  A single evaluation will 
be assigned under the Diagnostic Code, which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such evaluation.  38 C.F.R. § 4.114 
(2002).  

A "slight" muscle disability consists of a simple wound of 
muscle without debridement or infection.  In such cases, 
service medical records typically show a superficial 
wound, with brief treatment and a return to duty.  The 
wound will have healed, with good functional results and 
none of the cardinal signs and symptoms listed in 38 
C.F.R. § 4.56(c) (2002).  Objective findings typically 
include a minimal scar; no evidence of a fascial defect, 
atrophy, or impaired tonus; and no impairment of 
functioning or metallic fragments retained in the muscle 
tissue.  38 C.F.R. § 4.56(d)(1) (2002).

A "moderate" muscle disability consists of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
the explosive effect of a high velocity missile, residuals 
of debridement, or prolonged infection.  In such cases, 
there will be a service department record or other 
evidence of in-service treatment for the wound and a 
record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objective findings typically include 
entrance and (if present) exit scars, small or linear, 
indicating a short track of the missile through muscle 
tissue; some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or a lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2) (2002).

A "moderately severe" disability of the muscles is shown 
by a through and through or deep penetrating wound by a 
small high velocity missile or a large low velocity 
missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  
History and complaints of this injury typically include a 
record of hospitalization for a prolonged period for 
treatment of a wound, a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, and, if 
present, evidence of an inability to keep up with work 
requirements.  Objective findings of a moderately severe 
muscle wound are entrance and (if present) exit scars 
indicating the track of the missile through important 
muscle groups; indications on palpation of moderate loss 
of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and 
tests of strength and endurance compared with the sound 
side demonstrating positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3) (2002).

A severe muscle disability is a type of injury caused by a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
binding and scarring. 38 C.F.R. § 4.56(d)(4).  History 
includes service department records or other evidence 
showing hospitalization for a prolonged period for 
treatment of wound, a record of consistent with complaints 
of cardinal signs and symptoms of muscle disability, as 
defined by 38 C.F.R. § 4.56(c), which are worse than those 
shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Id. Objective findings include ragged, 
depressed and adherent scars indicating wide damage to 
muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; and muscles swell and harden abnormally in 
contraction.  Id.

Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured 
side indicate severe impairment of function. 38 C.F.R. § 
4.56.  If present, the following are also signs of severe 
muscle disability:  X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma 
and explosive effect of the missile; adhesion of scar to 
one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather 
than true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; or 
induration or atrophy of an entire muscle following simple 
piercing by a projectile. Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7 (2002).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
VCAA.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
VCAA, (U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 
29, 2001) (to be codified as amended at 38 C. F. R. § 
3.159 (2001).  The record shows that the appellant was 
notified in the October 2000 rating decision of the 
reasons and bases for the denial of his claims.  He was 
further notified of this information in the February 2002 
statement of the case.  The Board concludes that the 
discussions in the October 2000 rating decision and in the 
statement of the case, which were both sent to the 
appellant, informed him of the information and evidence 
needed to substantiate the claims.  VCAA was specifically 
addressed in the SOC.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid his claims.  The Board notes that 
the appellant was afforded an opportunity to present 
evidence and argument in support of his claim.  In this 
case, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  

The Board notes that VA issued regulations to implement 
the VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b), which is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.  

Analysis

This veteran honorably served his nation in time of war 
and was wounded in action.  His decorations include the 
Purple Heart, Silver Star and Distinguished Unit Badge.  
Because of the wound he was issued a Certificate of 
Disability For Discharge.  His discharge certification 
reflects participation in action or in battles.  


I.  Evaluation

GSW residuals of Muscle Group XIX, with scars and damage 
to the abdominal wall

The appellant's residuals of a gunshot wound of Muscle 
Group XIX, with scars and damage to the abdominal wall, 
are currently rated as 30 percent disabling under 
38 C.F.R. § 4.73, Diagnostic Code 5319.  The appellant has 
been assigned a 30 percent rating under this code for over 
20 years.  Thus, this 30 percent rating may not be reduced 
because it is protected under 38 C.F.R. § 3.951(b).  The 
Board has considered all relevant Diagnostic Codes in the 
VA's Schedule for Rating Disabilities.  In order to 
warrant a higher evaluation under this Diagnostic Code, 
the evidence must show that the muscle injury is severe.  

Service medical records reflect that in April 1945, the 
appellant suffered a severe perforating wound to the 
abdomen with multiple small intestinal perforations and 
perforation of the urinary bladder.  The point of entrance 
was noted to be in the left lower abdomen and the point of 
exit was above the right hip.  The appellant was 
hospitalized for treatment of the wound.  The records 
reflect that in May 1945 there was primary healing of the 
wounds with no residual genitourinary or gastrointestinal 
symptoms.  Lower abdominal diastasis recti of the lower 
abdomen was noted to moderate, and secondary to 
laparotomy.  The lower midline laparotomy scar was 
reported to be well healed.  An incisional hernia was 
repaired in July 1945 and was noted to have been well-
healed.  

Based on the initial wound, the appellant was assigned a 
100 percent evaluation; however, after stabilization was 
shown, a 30 percent evaluation was assigned.  

The 1947 VA examination disclosed that the abdomen was 
slightly distended due to gas.  There was no spasm on 
palpation.  There was a scar.  Possibly, there was slight 
diastasis of the muscle but no bulging.  There was no 
weakness.

VA outpatient treatment records, dated from August 1999 to 
January 2000, note a well-healed, nontender midline scar 
from midepigastrium to the pubis.  No masses were noted.  
Records dated in October 1999 reflect that he denied 
abdominal pain, urinary difficulty, constipation, or 
chronic cough.  On examination, the abdomen was soft and 
non-tender, and there were positive bowel sounds.  The 
impression was left inguinal hernia, recurrent.  Another 
treatment record notes his complaint of a left inguinal 
hernia for the previous year and a half.  The record notes 
his report that it had never been acutely painful and was 
always reducible.  No constipation and no nausea or 
vomiting were noted.  A prior barium enema was noted to 
have been normal.  

On VA examination in August 2000, the examiner stated that 
the appellant's abdominal wall was entirely competent with 
normal muscles and normal integrity. The impressions were 
gunshot wound of the abdominal wall with visceral injury, 
repair with postoperative wound infection and dehiscence, 
subsequent repair of the dehiscence with excellent healing 
and normal integrity of the abdominal wall.  

On VA examination in August 2000, the examiner stated the 
C-file had been reviewed.  The appellant's incisions were 
noted to be well-healed.  He reported occasional 
constipation but no major bowel problems.  No severe 
bleeding was noted.  The examiner reported that careful 
examination of the appellant's abdomen revealed very 
competent, normal abdominal muscles with no hernia.  
Normal musculature was noted.

The Board finds that a higher evaluation for GSW injury of 
Muscle Group XIX, with scars and damage to the abdominal 
wall is not warranted.  In October 1999, no abdominal pain 
was noted.  On VA examination in August 2000, the 
abdominal wall was entirely competent with normal muscles 
and normal integrity.  The appellant is competent to 
report that residuals of a gunshot wound are worse.  
However, the Board has accorded more probative value to 
the observations of skilled medical professionals, none of 
whom have documented severe residuals.  There is no 
evidence of ragged, depressed scars indicating wide damage 
to muscle groups in missile track, loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area, 
or evidence that muscles swell and harden abnormally in 
contraction.  The VA examiner specifically stated that 
musculature of the abdomen was normal.  This recent 
evidence is consistent with the historical record, 
including the 1947 VA examination.  Cumulatively, the 
evidence establishes a through and through wound to Group 
XIX.  However, the cardinal signs of muscle disability, 
including loss of power, weakness, fatigue, fatigue pain, 
impairment of coordination and uncertainty of movement 
have not been demonstrated since service separation.   

The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (the Court), in Esteban v. Brown, 
6 Vet. App. 259 (1994), stated that separate 
manifestations of the same disability may be rated 
individually if none of the symptomatology for any one of 
the conditions is duplicative of or overlapping the 
symptomatology of the other conditions.

In this case, the appellant is rated, in part, under 
Diagnostic Code 5319.  Although residual scarring is not 
specifically set forth under that code, it is in fact 
contemplated under that code as consideration to 38 C.F.R. 
§ 4.56 must be considered in rating muscle injuries.  
However, even if the Board considers a separate rating for 
scarring, the competent evidence does not show that the 
residual scarring is poorly nourished with repeated 
ulceration, tender and painful on objective demonstration, 
or productive of limitation of function of the part 
affected.   Rather, the VA examination reports note that 
the scars are well-healed and nontender.  Therefore, a 
separate compensable rating on that basis is not 
warranted. 

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this case, the Board finds no other provision 
upon which to assign a higher rating.  

Accordingly, the Board concludes that the schedular 
criteria for a rating in excess of 30 percent for 
residuals of a gunshot wound to the abdomen have not been 
met.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the claim 
of entitlement to an evaluation in excess of 30 percent 
for residuals of a gunshot wound of Muscle Group XIX, with 
scars and damage to the abdominal wall, must be denied.  

Gunshot wound, Muscle Group XVII, with a chip fracture of 
the right greater trochanter

The appellant's gunshot wound of Muscle Group XVII, with a 
chip fracture of the right greater trochanter is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Code 5317.  The appellant has been assigned a 
20 percent rating under this code for over 20 years.  
Thus, this 20 percent rating may not be reduced because it 
is protected under 38 C.F.R. § 3.951(b).  The Board has 
considered all relevant Diagnostic Codes in the VA's 
Schedule for Rating Disabilities.  In order to warrant a 
higher evaluation under this Diagnostic Code, the evidence 
must show that the disability is moderately severe.  

As noted above, the appellant suffered a perforating wound 
to the abdomen with multiple small intestinal perforations 
and perforation of the urinary bladder.  The point of 
entrance was noted to be in the left lower abdomen and the 
point of exit was above the right hip.  The RO assigned a 
20 percent evaluation for gunshot wound of Muscle Group 
XVII, with a chip fracture of the right greater 
trochanter.  

On VA examination in August 2000, the examiner noted a 
previous injury of the anterior surface and anterior 
portion of the soft tissues of the right thigh.  The 
examination report notes an apparently insignificant 
injury of the right buttocks and the examiner stated that 
he found no problem with the buttocks.  The report of 
examination notes that special attention was given to the 
function of the hip.  There was normal extension and 
flexion of both hips.  The examiner specifically stated 
that there was no specific malfunction of either hip, 
especially not of the right hip.  In fact, the VA examiner 
stated that even though he had an exit wound in the right 
muscular soft tissues of the thigh that was very near the 
right greater trochanter, it apparently did not involve 
the hip.  In addition, moderate limitation of internal and 
external rotation was attributed to the appellant's age, 
not the gunshot wound.  As noted above, the appellant is 
competent to report that his disability is worse.  
However, the Board has accorded more probative value to 
the observations of skilled medical professionals.  The 
evidence does not show moderate loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side and there is no positive 
evidence of impairment when compared with the sound side.  
38 C.F.R. § 4.56(d)(3) (2002).  The Board has reviewed the 
entire record.  The 1947 VA examination disclosed that the 
scar was 1 1/2 inch, slightly contracted, depressed and 
adherent.  However, the thighs were of equal development, 
thus establishing an absence of atrophy.  Then as now, 
there was an absence of the cardinal signs of muscle 
disability or impairment greater than that contemplated by 
a through and through wound.  Consequently a higher 
evaluation under Diagnostic Code 5317 is not warranted.  

The Board notes that the August 2000 VA examiner noted 
that the appellant's incision was well healed.  Thus, a 
separate disability is not shown.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this case, the Board finds no other provision 
upon which to assign a higher rating.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the claim 
of entitlement to an increased evaluation for a gunshot 
wound of Muscle Group XVII, with a chip fracture of the 
right greater trochanter, must be denied.  

Adhesions to the peritoneum

The appellant's adhesions of the peritoneum are currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7301.  The evidence does not show that a 
higher evaluation is warranted.  On VA examination in 
August 2000, there were no major bowel problems.  While 
occasional constipation was noted, such is contemplated in 
the 10 percent disability evaluation assigned.  As noted 
above, the appellant is competent to report that his 
symptoms are worse.  However, the Board has accorded more 
probative value to the observations of skilled medical 
professionals.  The evidence does not show  partial 
obstruction manifested by delayed motility of barium meal 
and frequent and prolonged episodes of pain.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the claim 
of entitlement to an increased evaluation for adhesions to 
the peritoneum must be denied.  

II.  Other considerations

Additionally, the Board does not find that consideration 
of an extraschedular rating under the provisions of 38 
C.F.R. § 3.321(b)(1) (2002) is in order.  The evidence in 
this case fails to show that residuals from a gunshot 
wound to Muscle Group XIX, with scars and damage to the 
abdominal wall, a gunshot wound to Muscle Group XVII, with 
a chip fracture of the right greater trochanter, or 
adhesions of the peritoneum, now cause or have in the past 
caused marked interference with his employment, or that 
such have in the past or now require frequent periods of 
hospitalization rendering impractical the use of the 
regular schedular standards.  Id.  Consequently, the Board 
finds that extraschedular consideration is not warranted.  



ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to Muscle Group XIX, with 
scars and damage to the abdominal wall, is denied.  

Entitlement to an evaluation in excess of 20 percent for a 
gunshot wound to Muscle Group XVII, with a chip fracture 
of the right greater trochanter, is denied.  

Entitlement to an evaluation in excess of 10 percent for 
adhesions of the peritoneum is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

